PER CURIAM.
The issue in this appeal is identical to that in State v. Powelson, 680 So.2d 1089 (Fla. 4th DCA 1996). The state appeals an order dismissing a forfeiture proceeding on double jeopardy grounds. We said in Powelson:
“In light of the recent United States Supreme Court decision in United States v. Ursery, — U.S. -, 116 S.Ct. 2135, 135 L.Ed.2d 549 (1996), we reverse the trial court’s granting of Defendant’s mo*821tion to dismiss. This forfeiture action under Florida’s Contraband Forfeiture Act followed by a criminal proceeding does not violate the Double Jeopardy Clause. See id.; see also §§ 932.701-.707, Fla. Stat. (1995).”
680 So.2d at 1089-1090.
REVERSED.
STONE, POLEN and FARMER, JJ., concur.